                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                           CASE NO. 3:20-CV-097-RJC-DCK

 WILLIAM ERIC WHEELER,                                  )
                                                        )
                 Plaintiff,                             )
                                                        )
    v.                                                  )      ORDER
                                                        )
 MECKLENBURG COUNTY, KENNETH                            )
 CHRISTOPHER PEEK, JOEL RIDDLE,                         )
 and RENITA PENDERGRASS,                                )
                                                        )
                 Defendants.                            )
                                                        )

         THIS MATTER IS BEFORE THE COURT on the “City Of Durham’s Motion To

Quash” (Document No. 25). This motion has been referred to the undersigned Magistrate Judge

pursuant to 28 U.S.C. § 636(b), and immediate review is appropriate. Having carefully considered

the motion and the record, the undersigned will grant the motion with modification.

                                             BACKGROUND

         William Eric Wheeler (“Plaintiff” or “Wheeler”) initiated this action with the filing of his

“Complaint” (Document No. 1-1) in the Superior Court of Mecklenburg County, North Carolina,

on January 14, 2020. Plaintiff was a “Lead Medicolegal Death Investigator” at the “Mecklenburg

County Medical Examiner’s Office (“MCMEO”).” (Document No. 1-1, p. 2). Mecklenburg

County terminated Plaintiff’s employment on March 14, 2017. (Document No. 1-1, p. 11).

Plaintiff now asserts claims against Mecklenburg County, Kenneth Christopher Peek (“Peek”),

Joel Riddle (“Riddle”) and Renita Pendergrass (“Pendergrass”) for: (1) wrongful discharge in

violation of public policy; (2) violation of Section 1981 of the Civil Rights Act of 1866; (3)




      Case 3:20-cv-00097-RJC-DCK Document 33 Filed 04/12/21 Page 1 of 5
violations of Section 1983 of the Civil Rights Act of 1871; and (4) violations of Article 1, Section

19 of the North Carolina State Constitution. (Document No. 1-1, pp. 13-17).

         The “Answer Of Mecklenburg County And Kenneth Christopher Peek” (Document No. 2)

was filed on February 21, 2020.1 The parties then filed a “Certification And Report Of F.R.C.P.

26(f) Conference And Discovery Plan” (Document No. 3) on March 16, 2020.

         On March 26, 2020, the Honorable Robert J. Conrad, Jr. issued the “Pretrial Order And

Case Management Plan” (Document No. 4). Key deadlines included: mediation – November 2,

2020; discovery completion – December 7, 2020; and dispositive motions – January 6, 2021.

(Document No. 4). Subsequently, the parties filed two consent motions to extend case deadlines

that were allowed by the Court and ultimately extended the discovery deadline to January 8, 2021,

and the dispositive motions deadline to February 8, 2021. See (Document Nos. 10, 11, 15, and

16). The parties’ effort at mediating a settlement reached an impasse on December 8, 2020.

(Document No. 14).

         Plaintiff’s “Motion To Compel Defendant Mecklenburg County” (Document No. 17) was

filed on January 8, 2021. The undersigned granted that motion, with modification, on March 16,

2021.

         The current case deadlines are: discovery completion – January 8, 2021; dispositive

motions – April 20, 2021; and trial – July 6, 2021. (Document Nos. 16, 27).

         The “City Of Durham’s Motion To Quash” (Document No. 25) was filed with this Court

on February 27, 2021. The City of Durham (“Durham” or “Movant”) notes that Plaintiff issued a

“Subpoena to Produce Documents…” (Document No. 25-1 on February 16, 2021. The Subpoena



1
    The “Answer Of Joel Riddle” (Document No. 5) was later filed on March 30, 2020.



                                                   2
         Case 3:20-cv-00097-RJC-DCK Document 33 Filed 04/12/21 Page 2 of 5
commands production of “[a]ny communications or documents relating to or discussing the

employment of Maia Elgohail, including performance evaluations and disciplinary

documents/records.” (Document No. 25, p. 1; Document No. 25-1, p. 1). Durham contends that

the Subpoena does not comport with Fed.R.Civ.P. 4(j)(2), and that it should be quashed pursuant

to Fed.R.Civ.P. 45(d)(3)(A)(iii) because it requests the disclosure of privileged information or

other protected matter. (Document No. 25, p. 2).

       “Plaintiff’s Response To City Of Durham’s Motion To Quash Document Production

Subpoenas And/Or For Protective Order” (Document No. 29) was filed March 15, 2021.

       Durham failed to file a reply brief, or notice of intent not to reply, pursuant to Local Rule

7.1(e). Neither Maia Elgohail, nor Defendants, have weighed in on this issue. Also, none of the

litigants have made a filing addressing the Court’s concern that “the subpoena may not comply

with the requirements of the “Pretrial Order…” (Document No. 4, p. 3) and/or Fed.R.Civ.P.

45(c)(2)(A).” (Document No. 30, p. 8).

       The pending “…Motion To Quash” is now ripe for review and disposition.

                                      STANDARD OF REVIEW

       Rule 26 of the Federal Rules of Civil Procedure provides that:

                  Parties may obtain discovery regarding any nonprivileged
              matter that is relevant to any party’s claim or defense and
              proportional to the needs of the case, considering the importance
              of the issues at stake in the action, the amount in controversy, the
              parties’ relative access to relevant information, the parties’
              resources, the importance of the discovery in resolving the issues,
              and whether the burden or expense of the proposed discovery
              outweighs its likely benefit. Information within this scope of
              discovery need not be admissible in evidence to be discoverable.

Fed.R.Civ.P. 26(b)(1) (emphasis added). The rules of discovery are to be accorded broad and

liberal construction. See Herbert v. Lando, 441 U.S. 153, 177 (1979); and Hickman v. Taylor, 329



                                                 3
      Case 3:20-cv-00097-RJC-DCK Document 33 Filed 04/12/21 Page 3 of 5
U.S. 495, 507 (1947). However, a court may “issue an order to protect a party or person from

annoyance, embarrassment, oppression or undue burden or expense.” Fed.R.Civ.P. 26(c)(1).

       Whether to grant or deny a motion to compel is generally left within a district court’s broad

discretion. See Lone Star Steakhouse & Saloon, Inc. v. Alpha of Va., Inc., 43 F.3d 922, 929 (4th

Cir. 1995) (denial of motions to compel reviewed on appeal for abuse of discretion); Erdmann v.

Preferred Research Inc., 852 F.2d 788, 792 (4th Cir. 1988) (noting District Court’s substantial

discretion in resolving motions to compel); and LaRouche v. National Broadcasting Co., 780 F.2d

1134, 1139 (4th Cir. 1986) (same).

                                          DISCUSSION

       The undersigned observes that Plaintiff does not dispute the City of Durham’s argument

that the requested information is privileged or otherwise protected; rather, Plaintiff contends that

the need for Ms. Elgohail’s personnel file “outweighs the privilege and privacy concerns raised.”

(Document No. 29, p. 4) (citations omitted). Plaintiff notes that it has received Ms. Elgohail’s

personnel file from the Mecklenburg County Medical Examiner’s Office (“MCMEO”) where both

she and Plaintiff were employed. (Document No. 29, p. 4, n. 2).

       Plaintiff offers little, if any, description of when or for how long Ms. Elgohail worked for

the City of Durham. Moreover, Plaintiff’s demand for communications and documents regarding

Ms. Eloghail is virtually limitless. See (Document Nos. 25-1, 29-3).

       Based on Durham’s arguments, the undersigned’s own concerns with the timing of this

motion and Rule 45 compliance, and finding that Plaintiff’s request does not appear to be

proportional to the needs of the case, the undersigned will grant Durham’s motion.

       IT IS, THEREFORE, ORDERED that the “City Of Durham’s Motion To Quash”

(Document No. 25) is GRANTED.



                                                 4
      Case 3:20-cv-00097-RJC-DCK Document 33 Filed 04/12/21 Page 4 of 5
       IT IS FURTHER ORDERED that the parties shall bear their own costs related to the

instant motion.


                           Signed: April 12, 2021




                                               5
      Case 3:20-cv-00097-RJC-DCK Document 33 Filed 04/12/21 Page 5 of 5
